Citation Nr: 1033173	
Decision Date: 09/02/10    Archive Date: 09/13/10

DOCKET NO.  06-02 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for the residuals of an 
injury of the right knee.  

2.  Entitlement to service connection for the residuals of an 
injury of the left hand.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant (the Veteran)


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran served on active duty from March 1999 to September 
2003, and from June 20, 2004 to July 2, 2004.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a March 2004 rating decision of the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied service connection for the residuals 
of right knee and left hand injuries.  

In July 2007, a travel board hearing was held before the 
undersigned.  A transcript of the hearing is associated with the 
Veteran's claims file.

The case was remanded by the Board in March 2008 for additional 
development of a VA examination and nexus opinions.  While 
development of that evidence was undertaken, and the claims were 
readjudicated, the VA examination was not adequate for rating 
purposes.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  


REMAND

The Veteran is seeking service connection for the residuals of 
right knee and left hand injuries that he sustained during 
service.  Review of the record includes arguments made by the 
Veteran's representative that the most recent, December 2009, VA 
compensation examination, ordered by the Board in the March 2009 
remand, is inadequate for rating purposes.  The Board agrees.  
Specifically, it is noted that the examiner in December 2009 
stated that there was no record of a left hand injury during 
service.  This is incorrect, as the service treatment records 
(STR) show that the Veteran injured his left hand while 
rappelling down a rope.  Clearly, a supplemental opinion is 
necessary.  

Regarding the right knee disability, the December 2009 VA 
examiner stated that, while there was evidence of a right knee 
injury in the STRs, the Veteran's contentions that his right knee 
was aggravated by his left ankle disability caused an 
inconsistency that resulted in a negative nexus opinion.  It is 
pointed out that service connection is in effect for a left ankle 
disability, and the VA examiner did not opine regarding whether 
the right knee disorder was aggravated by the service-connected 
left ankle disability.  Secondary service connection by 
aggravation must be addressed under these circumstances.  Allen 
v. Brown, 7 Vet. App. 439 (1995).  

Accordingly, the issues of service connection for the residuals 
of an injury of the right knee and service connection for the 
residuals of an injury of the left hand are REMANDED for the 
following action:

1.  The RO/AMC should forward the pertinent 
documents in the Veteran's claims file to the 
December 2009 VA examiner/opinion provider for 
review and an addendum opinion regarding the 
following:

(a)  With specific attention invited to the 
February 2002 STR showing injury of the left 
hand, is it at least as likely as not (50 
percent or better probability) that any current 
left hand disability is related to the Veteran's 
left hand injury in service?  

(b)  Is it at least as likely as not 
(probability 50 percent or greater) that any 
right knee disability is caused or aggravated by 
the Veteran's service-connected left ankle 
disability?  

If that VA examiner is unavailable to offer the 
opinions sought, the pertinent documents in the 
Veteran's claims file should be forwarded to 
another examiner for the opinions sought.  The 
opinion-provider should explain the rationale 
for the opinions given.  

2.  Thereafter, the RO/AMC should readjudicate 
the issues on appeal.  If the determination 
remains unfavorable to the Veteran, he and his 
representative should be provided with a 
supplemental statement of the case (SSOC) that 
addresses all relevant actions taken on the 
claim(s) for benefits.  The Veteran and his 
representative should be given an opportunity to 
respond to the SSOC prior to returning the case 
to the Board for further review.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear 
and participate in any scheduled VA examination, as failure to do 
so may result in denial of the claim.  See 38 C.F.R. § 3.655 
(2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

